DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Status of Application
2.	Acknowledgement is made of amendments filed 09/06/2022. Upon entering the amendments, claims 43-44 are added and claim 20 is amended. The claims 17 and 19-44 are pending and presented for the examination.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over Breitenbucher et al (US 5573984) in view of Poston et al (US 2014/0069424).
	Regarding claim 44, Breitenbucher et al teaches a porous body usable for the storage of vaporizable substances. This body is thus a liquid reservoir. The body comprises a glass having an open-pore volume of 50-85% and a mean pore size of 10-350 µm (see Abstract and column 3, lines 10-15). Breitenbucher does not specify the glass transition temperature of the porous glass. However, the Breitenbucher glasses are taught to be equivalent soda lime silicate and borosilicate glasses as those of the instant claims, and meet each compositional limitation therein. Said glasses would thus inherently have equivalent glass transition temperatures.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Claim 44 differs from Breitenbucher because while Breitenbucher teaches the inventive porous body used in a vaporizing (evaporator) unit, it does not specify the presence of a heating element. However, it would have been obvious to one of ordinary skill in the art to modify Breitenbucher in view of Poston et al in order to use the configuration taught therein that comprises a heating element, because Poston teaches a similar vaporizer unit comprising a reservoir and used in similar fragrance generating applications (see paragraph 0074), and provides a more thorough teachings as to the components of said vaporizer unit. Poston teaches a device for vaporizing liquid for inhalation, and teaches that the components of said device include a liquid reservoir along with a heater (see Fig. 1). Poston also teaches an embodiment wherein a glass substrate is used to hold aerosol-forming material. This constitutes a reservoir component that would function equivalently to the reservoir in the Breitenbucher vaporizing device. Poston teaches that the substrate can be heated via a heating element that is arranged so as to most effectively heat the substrate (paragraph 0055), with an embodiment specified wherein the heating element is folded around the substrate (paragraph 0071). In this embodiment, the element is directed disposed on the sintered body substrate (reservoir), and the heating element comprises a device that can be a metal foil (paragraph 0057). This teaching would have provided motivation to one of ordinary skill in the art for using such a heating element in the device taught by Breitenbucher, because it shows that such an element is a critical component in creating vapor. Each limitation of instant claim 44 is thus taught by the prior art of record, and the claim is obvious and not patentably distinct. 
Allowable Subject Matter
6.	Claims 17 and 19-43 are allowed. The prior art, either alone or in combination, fails to teach or suggest a liquid reservoir comprising a sintered body comprising an open-pore sintered glass having a porosity of greater than 50 vol%, an average pore size of 1-450 µm, and a glass transition temperature of 450 °C or greater, wherein said glass further meets the SiO2, B2O3, Al2O3, and BaO limitations of instant claim 17, and wherein the sintered body comprises an absorbed organic carrier liquid therein. The prior art also does not teach or suggest a liquid reservoir comprising a sintered body comprising an open-pore sintered glass having a porosity of greater than 50 vol%, an average pore size of 1-450 µm, and a glass transition temperature of 450 °C or greater, wherein said glass further meets SiO2, B2O3, Al-2O3, MgO, CaO, BaO, SrO, ZnO, and MgO+CaO+BaO limitations of instant claim 19. The prior art further does not teach or suggest an evaporator unit that consists only of a sintered body liquid reservoir and a heating element, wherein said sintered boy has a porosity of greater than 50 vol%, an average pore size of 1-450 microns, and a transition temperature of at least 450 °C.
Response to Arguments
7.	Applicant’s arguments filed 09/06/2022 have been fully considered. The remarks are persuasive regarding amended independent claim 20 and the claims dependent therefrom, as they show that the previously applied prior art to Breitenbucher and Poston does not teach or suggest an evaporator unit that consists only of a reservoir and a heating element, with no other components present. The remarks are not persuasive, however, at showing the patentable distinction of new claim 44 over the previously applied prior art. Applicant contends that each limitation of instant claim 44 is not met by the prior art teachings because while Poston teaches an embodiment wherein the heating element is wrapped around and in direct contact with the reservoir substrate, the heating element comprises a metal foil that is between two insulating layers. It is asserted that the lack of direct contact of the metal foil with the reservoir is an indication that the instant claim limitations are not met. However, this argument is not commensurate in scope with the claim as written. Claim 44 states that the heating element comprises a metal foil, metal wire, or electrically conductive coating and that the heating element is directly disposed on the sintered body; the claim does not state that the metal foil is directly disposed on the sintered body. The heating element is claimed using the open, comprising language, and thus can contain both the metal foil and other elements. This is the case with the heating element taught by Poston, which comprises a metal foil and insulating layers. Thus, the Poston heating element both comprises a metal foil and is itself in direct contact with the substrate. Each limitation of claim 44 is therefore met by the prior art of record, and contrary to applicant’s argument, the claim is not patentably distinct over the prior art of record. 
Conclusion
8.	Claim 44 is rejected.  Claims 17 and 19-43 are allowed.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW23 September 2022